DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 9/7/2022 have been entered, wherein claims 6, 16 and 20 are canceled and claims 5 and 15 are withdrawn. Accordingly, claims 1-4, 7-14 and 17-19 have been examined herein. The previous drawing objections, claim objections, 35 USC 112(f) interpretation and 35 USC 112 rejections have been withdrawn, except for those maintained below. This action is Final. 
	Additionally, the examiner encourages the Applicant to reach out for an interview to further discuss the application. The examiner can be contacted at 571-272-2172.
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Regarding at least claims 1 and 11, the claim language introduces multiple distances labeled with a corresponding X value (such as Xo, X1, X2, and X3). The drawings fail to illustrate the corresponding X3 value. The drawing should include the annotated X3 value or this value should be canceled from the claims.  
No new matter should be entered.
The drawings are objected to because:
Regarding figure 8B, the drawing elements are not concisely clear. Specifically, the resolution of the drawing elements X and the associated subscript is not clear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. Claim 17 is objected to because of the following informalities: 
Claim 17, “The device according to claim 1” should read “The device according to claim 11 [[1]]”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the most recent amendment introduced confusion around what is required by the claim language. Because the language of claim 11 is substantially similar to claim 1, the following remarks are directed to both claims 1 and 11; however, for clarity, the following remarks will only be discussed with regard to claim 1. Regarding claim 1, it is clear to the examiner that figures 8a-8c illustrate the claimed method steps up through line 19 of claim 1. However, confusion sets in after line 19. Specifically, line 20 states “adjusting the position of the grinding wheel based on a positional displacement X3 to obtain a standard position of the grinding wheel”. It is not precisely clear how the positional displacement X3 relates to the operations carried out by the position detector. Specifically, it is not precisely clear if these two features are from two different disclosed embodiments. In conjunction with the drawing objections, it is not precisely clear what displacement is referenced by “displacement X3”. Additionally, the second recitation of “a positional displacement X3” lacks proper antecedent basis. Additionally, it is not precisely clear if the recitation of “a standard position” was meant to be “the first position”. Specifically, it is not precisely clear if the “standard position” is related to the “first position” or if these two positions are unrelated. Further, if these positions are unrelated, it is not clear what is required by each position individually. Additionally, the amended language of claim 1 seems to be following the flow chart depicted in fig. 5. Also, it seems that the last limitation of claim 1 (which was recently deleted in the amendments filed 9/7/2022) corresponds to step S200 of the flow chart of figure 5. As a result, the examiner believes the last limitation of claim 1 (which was recently deleted in the amendments filed 9/7/2022) was mistakenly deleted and should be reentered. Overall, it seems the language of claim 1 is intended to claim the process of adjusting the standard position of the grinding wheel after each grinding operation, wherein the method steps of the specific grinding operation are also included in the language of claim 1. As best understood by the examiner, a proposed amendment of the claim is proposed below in order to clarify the language of claim 1. However, it is noted, the following proposed language does not address all of the issues raised above. For example, the following proposed language does not address the issue regarding the difference between how the positional displacement X3 relates to the operations carried out by the position detector. Specifically, it is not precisely clear if these two features are from two different disclosed embodiments or if these two features are disclosed as being in use together.
Regarding claims 9 and 18, in conjunction with the above 35 USC 112(b) rejection regarding the respective independent claim, it is not precisely clear if claims 9 and 18 are redundant of the independent claims or should be incorporated into the independent claims to address the confusion in the independent claims.
Claims 2, 3, 4, 8, 7, 10, 17, 12, 13, 14 and 19 are rejected for depending upon a rejected base claim. 
1. (Currently Amended) A grinding method using a grinding device, wherein the grinding device comprises: a grinding wheel comprising a grinding groove around an outer edge of the grinding wheel, wherein the grinding wheel is configured to rotate around a rotation shaft for grinding; a sample stage on one side of the rotation shaft for placing thereon a piece to be ground; and a position detector, including a Charge Coupled Device (CCD) image sensor, configured to detect a position of a bottom of the grinding groove; and the method comprises: 
moving the grinding wheel, in a first direction, to a position that an outer edge of the grinding groove comes into contact with an edge of the sample stage, and recording the position of the grinding wheel as a standard position; 
moving the grinding wheel toward the position detector, and recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with a detecting center of the position detector as a first reference position; 
moving the grinding wheel back to the standard position, and grinding the piece to be ground according to a preset grinding amount using the grinding wheel; and 
adjusting the position of the grinding wheel by: moving the grinding wheel again toward the position detector, recording a position of the grinding wheel when a position of the bottom of the grinding groove coincides with the detecting center of the position detector as a second reference position, and adjusting the standard position based upon the first reference position and the second reference position to thereby determine an updated standard position of the grinding wheel,
wherein grinding the piece to be ground according to the preset grinding amount using the grinding wheel includes:
moving the grinding wheel, in the first direction, from the [[first]] standard position by a distance Xo away from the sample stage; 
placing the piece to be ground on the sample stage with a positional displacement X3 in the first direction, wherein an edge of the piece to be ground protrudes by the distance Xo beyond the edge of the sample stage toward the grinding wheel; 
presetting a standard value of grinding amount X1 of the piece to be ground in the first direction, and moving the grinding wheel by the standard value Xi toward the piece to be ground in the first direction; 
moving the grinding wheel by a value X2 toward the piece to be ground, wherein X2 is a value of a depth by which the grinding groove is recessed in the first direction; and 
adjusting the position of the grinding wheel based on a positional displacement X3 to obtain a standard position of the grinding wheel.
Allowable Subject Matter
5. Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 4, 8, 7, 10, 17, 12, 13, 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, Mikio et al. (WO 2010113982), hereinafter Mikio, in view of Ishida (US PGPUB 20210327718) and further in view of Lee et al. (US PGPUB 20130316618), hereinafter Lee, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship and step of moving the grinding wheel to a position that an outer edge of the grinding groove comes into contact with an edge of the sample stage and recording the position of the grinding wheel as a first position as particularly claimed in combination with all other elements of the respective independent claim. 
Claims 2, 3, 4, 8, 7, 10, 17, 12, 13, 14 and 19 are indicated as allowable for depending from claim 1 or 11, respectively. 
Response to Arguments
6. Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
	Applicant argues the amended claims 1 and 11, and all claims depending from 1 or 11, are now allowable due to the amendments. The examiner respectfully disagrees. The amendments failed to completely address the drawing objections and pending 35 USC 112(b) rejections. See above rejection for additional information regarding the drawing objections and 35 USC 112(b) rejections. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723